Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
This is a notice of allowance in reply to the RCE filed on February 9, 2021.
Claims 1 and 20 have been amended.
Claims 1, 3 and 5-20 are allowed.
This action includes an Examiners Amendment and Reason for Allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The rejection of claims 1, 3, 5-13 under 35 USC § 112(b) second paragraph is withdrawn in light of Applicant’s amendments.
The rejection of claims 1, 3, 5-13 and 20 under 35 USC § 101 is withdrawn in light of Applicant’s amendments and arguments.
Rejoinder
Claims 1, 3 and 5-20 are allowable. Claims 14-19 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on October 11, 2019 is hereby withdrawn and claims 14-19 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Wingrove on April 27, 2021 and via email (May 3rd and 6th , 2021).
The application has been amended as follows: 
	Claim 14:
A computer-readable storage media comprising computer-executable instructions, that when executed by a computer, causes the computer to perform operations to facilitate creating a customer engagement platform experimentation framework, the operations comprising:
creating, based on selections made by a user at a user interface, an experiment based on an original promotion to determine customer engagement, the experiment including conditions selected by the user;
utilizing numberlines, computing user bucket assignments for the experiment that group the users of the experiment into a control or a treatment group, the numberlines computing the user bucket assignments differently for unrelated experiments and similarly 
creating experiment bookings for the experiment in accordance with the user bucket assignments; 
detecting parameters at runtime during a client content request, the parameters including operating system version or screen resolution;
upon the detected parameters being satisfied, delivering the experiment to the users in accordance with the conditions and the experiment bookings; 
comparing key performance indicators (KPIs) of users that experienced the experiment with KPIs of users that did not experience the experiment; and
providing an assessment of the experiment based on the compared KPIs.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Moran et al., (US 2014/0330633 A1), Pini Yakuel, How to Treat Every Customer Campaign as a Marketing Experiment, published on April 17th, 2013, Xu et al., From Infrastructure to Culture: A/B Testing Challenges in Large Scale Social Networks, August 11-14, 2015 and Honarvar et al., (US 6,708,155 B1) as set forth in the art rejection of the Office action dated March 16, 2020.  These references do not fully teach or suggest all of the claimed details regarding claim 1: creating, based on selections made by a user at a user interface, an experiment based on an original promotion to determine customer engagement, the experiment including conditions selected by the user; computing user bucket assignments for the experiment, the user bucket assignments utilizing numberlines to compute the user bucket assignments and group users of the experiment into a control or a treatment group, the numberlines computing the user bucket assignments similarly for related experiments to ensure the users are in either the control or the treatment group for all the related experiments; creating experiment bookings for the experiment in accordance with the user bucket assignments; detecting parameters at runtime during a client content request, the parameters including operating system version or screen resolution; upon the detected parameters being satisfied, delivering the experiment to the users in 
The prior art references most closely resembling the Applicant’s claimed invention are Moran et al., (US 2014/0330633 A1), Pini Yakuel, How to Treat Every Customer Campaign as a Marketing Experiment, published on April 17th, 2013, Xu et al., From Infrastructure to Culture: A/B Testing Challenges in Large Scale Social Networks, August 11-14, 2015 and Honarvar et al., (US 6,708,155 B1).
First, Moran et al., discloses an adaptive experimentation and optimization in automated promotional testing by optimizing promotions by administering, in large numbers and iteratively, test promotions automatically formulated using highly granular test variables on subpopulations.
Second, Pini Yakuel, discloses marketing campaign as experiments as control and treatment groups.
Third, Xu et al., discloses the A/B testing also known as bucket testing.
Honarvar et al., discloses a decision management system with automated strategy optimization which monitors performance based on the taken actions.


With the current 2019 PEG the claims are also deemed to be statutory since, even if the claims are still determined to incorporate the abstract idea of organizing human activity (as explained in the Office action dated November 9, 2020), the claims (as currently amended) present a practical application for creating a customer engagement platform experimentation framework by showing content based on session parameters.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday-Tuesday 8:00 am - 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW GART can be reached on 571.272.3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623